ACCEPTED
                                                                                     03-15-00436-CV
                                                                                             6093950
                                                                          THIRD COURT OF APPEALS
                                                                                     AUSTIN, TEXAS
                                                                               7/16/2015 11:28:36 AM
                                                                                   JEFFREY D. KYLE
                                                                                              CLERK
                          NO. 03-15-00436-CV
         ___________________________________________________
                                                       FILED IN
                                                3rd COURT OF APPEALS
                     IN THE COURT OF APPEALS         AUSTIN, TEXAS
                  THIRD JUDICIAL DISTRICT COURT 7/16/2015 11:28:36 AM
                                                    JEFFREY D. KYLE
                          AUSTIN, TEXAS                  Clerk

         ___________________________________________________

                     CHARLES O. “CHUCK” GRIGSON,
                                         APPELLANT
                                  VS.

  FARMERS GROUP, INC., FARMERS UNDERWRITERS ASSOCIATION,
     FIRE UNDERWRITERS ASSOCIATION, FARMERS INSURANCE
     EXCHANGE, FIRE INSURANCE EXCHANGE, TEXAS FARMERS
  INSURANCE COMPANY, MID-CENTURY INSURANCE COMPANY OF
 TEXAS, MID-CENTURY INSURANCE COMPANY, TRUCK INSURANCE
EXCHANGE, TRUCK UNDERWRITERS ASSOCIATION, FARMERS TEXAS
COUNTY MUTUAL INSURANCE COMPANY, AND THE STATE OF TEXAS,
             THE TEXAS DEPARTMENT OF INSURANCE,
          AND THE TEXAS COMMISSIONER OF INSURANCE,
                                         APPELLEES
        ___________________________________________________

  On Interlocutory Appeal from the 53rd District Court of Travis County, Texas
        ___________________________________________________

           APPELLANT GRIGSON’S EMERGENCY MOTION
              TO STAY THE SENDING OF CLASS NOTICE
         ___________________________________________________


TO THE HONORABLE JUSTICES OF THE THIRD COURT OF
APPEALS:

     COMES NOW, Appellant [Intervenor below] Charles O. “Chuck: Grigson

[“Grigson”] who files this Emergency Motion to Stay Class Notice pending his
interlocutory appeal pursuant to §51.014(a)(3), Texas Civil Practices & Remedies

Code and Rules 9, 10 and 29.5 of the Texas Rules of Appellate Procedure.

Grigson seeks emergency relief pursuant to Rule 10.3(a)(3), and in support thereof,

respectfully shows the Court the following:

1.     This is an interlocutory appeal of an order entered on July 6, 2015 certifying

a settlement class action. Under the order, class notice must be sent by September

7, 2015; beginning July 13, 2015 class notice must be continuously posted on the

settling parties’ websites; class members desiring to opt out or file objections must

do so in writing by November 13, 2015; and the hearing on final approval is set for

February 1, 2016. (Order of Preliminary Approval, paras. 6, 7, 11, and 12) (Ex.

A) (“the 2015 order”).

2.     Section 51.014(b) of the Texas Civil Practice and Remedies Code stays “all

other proceedings in the trial court pending resolution” of this appeal. It is clear

that the final hearing cannot be held on February 1, 2016—nor can the other

deadlines in the order and notice be met--before the Court can dispose of the merits

of this appeal.1      Accordingly, the class notice ordered by the trial court will

misinform and confuse the putative class and interfere with Court’s jurisdiction to

determine whether the 2015 order and the notice it requires can be upheld.


1
      This Court’s most recent interlocutory decision rejecting a class certification took 14
months from date of filing until its opinion was issued. See Canyon Lake Island Property
Owners Ass’n, et al v. Sterling/Suggs, et al, 2015 WL 3543125 (Tex. App. Austin, June 5, 2015).
APPELLANT GRIGSON’S EMERGENCY
MOTION TO STAY CLASS NOTICE                                                            2
3.       In addition, should the Court sustain this appeal and reverse the 2015 order,

the sending of notice to the 1.8 million policyholders in the three settlement classes

will have wasted the estimated $2.5 million cost of notice. 2 Most, if not all of this

cost, will be paid with policyholder money held by the policyholder-owned

insurance exchanges who are defendants in this case.               As confirmed by David

Mattax, Commissioner of Insurance, the policyholders cannot opt out of this cost.3

Concern over the waste of policyholder money on the cost of notice was the basis

of the emergency motion for stay granted by this Court in the appeal of the 2003

settlement of this case. See Exhibit C.

4.       Grigson seeks relief from this Court only after having sought and been

denied relief from the trial court. See Order Denying Intervenor’s Request to Stay

Sending of Class Notice entered July 13, 2015. See Exhibit D.

         WHEREFORE, PREMISES CONSIDERED, Appellant Grigson prays that

the his motion be granted; that the sending of class notice be stayed until further

order of this Court; that the postings of the 2015 order and class notice on the

following websites be removed until further order of this Court, to-wit:

         http://www.farmers.com/news/summary-notice-settlement-texas/;

         www.TexasFarmersSettlement.com;


2
    Estimate supplied by David Mattax, Commissioner of Insurance. See Exhibit B.
3
    See Exhibit B.
APPELLANT GRIGSON’S EMERGENCY
MOTION TO STAY CLASS NOTICE                                                        3
         http://www.tdi.texas.gov/news/2015/tdi762015.html;

         http://www.tdi.texas.gov/news/2015/documents/150706.docx;

         http://www.tdi.texas.gov/news/2015/documents/150706s.docx;

         https://www.texasattorneygeneral.gov/news/releases/texas-attorney-general-

         and-texas-insurance-commissioner-obtain-approval-of;

         https://www.texasattorneygeneral.gov/files/epress/files/2015/Preliminary_A

         pproval_Order.pdf;

         https://www.texasattorneygeneral.gov/files/epress/files/2015/SF-Final.pdf;4

and that Grigson have such other and further relief, both general and special, legal

and equitable, to which he may show himself justly entitled.

                                            Respectfully submitted,

                                            CHARLES O. “CHUCK” GRIGSON
                                            APPELLANT

                                            LAW OFFICES OF JOE K. LONGLEY

                                            _______/s/ Joe K. Longley__________
                                            Joe K. Longley
                                            State Bar No. 12542000
                                            1609 Shoal Creek Blvd. #100
                                            Austin, Texas 78701
                                            512-477-4444 PHONE
                                            512-477-4470 FAX

                                            LAW OFFICE OF PHILIP K. MAXWELL
                                            Philip K. Maxwell
                                            State Bar No. 13254000

4
    See Exhibit E, Proposed Order Granting Appellant’s Motion for Emergency Relief.
APPELLANT GRIGSON’S EMERGENCY
MOTION TO STAY CLASS NOTICE                                                           4
                                        1609 Shoal Creek Blvd #100
                                        Austin, Texas 78701
                                        512-947-5434 PHONE

                                        ATTORNEYS FOR APPELLANT,
                                        CHARLES O. “CHUCK” GRIGSON


                      CERTIFICATE OF CONFERENCE
      Grigson’s counsel has conferenced with Scott Incerto, Lead Counsel for the

Farmers Parties; and Joshua Godbey, Lead Counsel for the State of Texas,

regarding this motion.     Both oppose granting the relief sought by this motion.

Scott Incerto has stated that he will file a response on behalf of the Farmers Parties.

                                        _______/s/ Joe K. Longley__________
                                        Joe K. Longley




APPELLANT GRIGSON’S EMERGENCY
MOTION TO STAY CLASS NOTICE                                                     5
                         CERTIFICATE OF SERVICE


      The undersigned hereby certifies that a true and correct copy of the above
and foregoing document was served on the following counsel of record by email
transmission on this the 16th day of July, 2015.


Joshua Godbey                               Marcy Greer
Office of the Attorney General of           Alexander Dubose Jefferson &
Texas                                       Townsend, LLP
P. O. Box 12548                             515 Congress Ave., Suite 2350
Austin, TX 78711-2548                       Austin, TX 78701

Sara Waitt                                  Michael J. Woods
General Counsel                             8620 N. New Braunfels, Ste. 522
Texas Department of Insurance               San Antonio, TX 78217
P. O. Box 149104
Austin, TX 78714-9104                       Joseph C. Blanks
                                            PO Box 999
M. Scott Incerto                            Doucette, TX 75942
Norton Rose Fulbright
98 San Jacinto Blvd #1100
Austin, TX 78701

                                      _______/s/ Joe K. Longley__________
                                           Joe K. Longley




APPELLANT GRIGSON’S EMERGENCY
MOTION TO STAY CLASS NOTICE                                                 6
                                 VERIFICATION

THE STATE OF TEXAS               §

COUNTY OF TRAVIS                 §

      BEFORE ME, the undersigned authority, on this day personally appeared

Joe K. Longley, a person whose identity is known to me. After I administered an

oath to him, upon his oath, he said the following:

      "My name is Joe K. Longley, and I am capable of making this affidavit, and

the facts in this affidavit are true and within my personal knowledge. I am lead

counsel for Appellant Charles 0 "Chuck" Grigson. All documents (Except Exhibit

E- the Proposed Order for this Motion) included in the APPENDIX filed for this

Emergency Motion to Stay Sending of Class Notice are true and correct copies of

documents filed or presented to the trial court in this action.    I have read the

Emergency Motion to Stay Sending of Class Notice and the factual statements

contained therein that are not otherwise established by this record are within my

personal knowledge and are true and correct."

      "Further, Affiant sayeth not~·~


                                             . Longley

      SUBSCRIBED AND SWORN TO before me on this the 16th day of July,
2015.                        .                ~
                                       l{l
                                        OtaJY~ ·?~
                                                        of Texas
                                       My Commission Expires:     -:J"U\y ~.' Ql.o\S
VERIFICATION OF JOE K. LONGLEY                                              1
                        NO. 03-15-00436-CV
        ___________________________________________________

                       IN THE COURT OF APPEALS
                  THIRD JUDICIAL DISTRICT COURT
                              AUSTIN, TEXAS
        ___________________________________________________

                     CHARLES O. “CHUCK” GRIGSON,
                                         APPELLANT
                                  VS.

  FARMERS GROUP, INC., FARMERS UNDERWRITERS ASSOCIATION,
     FIRE UNDERWRITERS ASSOCIATION, FARMERS INSURANCE
     EXCHANGE, FIRE INSURANCE EXCHANGE, TEXAS FARMERS
  INSURANCE COMPANY, MID-CENTURY INSURANCE COMPANY OF
 TEXAS, MID-CENTURY INSURANCE COMPANY, TRUCK INSURANCE
EXCHANGE, TRUCK UNDERWRITERS ASSOCIATION, FARMERS TEXAS
COUNTY MUTUAL INSURANCE COMPANY, AND THE STATE OF TEXAS,
             THE TEXAS DEPARTMENT OF INSURANCE,
          AND THE TEXAS COMMISSIONER OF INSURANCE,
                                         APPELLEES
        ___________________________________________________

  On Interlocutory Appeal from the 53rd District Court of Travis County, Texas
        ___________________________________________________

 APPELLANT GRIGSON’S APPENDIX IN SUPPORT OF EMERGENCY
        MOTION TO STAY SENDING OF CLASS NOTICE
      ___________________________________________________
Exhibit “A”      July 6, 2015 Order of Preliminary Approval

Exhibit “B”      7/1/2015 Testimony of David Mattax

Exhibit “C”      July 7, 2003 Order in 03-03-00374-CV

Exhibit “D”      July 13, 2015 Order Denying Motion to Stay



APPENDIX                                                                         1
Exhibit “E”   Proposed Order on Emergency Motion




APPENDIX                                           2
EXHIBIT A
                                                                           Filed in The District Court
                                                                            of Travis County, Texas

                                                                                 JUL -6 2015       ~
                                    CAUSE NO. GV202501
                                                                           At       q·.S4         ~-   M.
                                                                           Velva L. Price, District Clerk

THE STATE OF TEXAS, THE TEXAS                   §      IN THE DISTRICT COURT
DEPARTMENT OF INSURANCE, and                    §
THE TEXAS COMMISSIONER OF                       §
INSURANCE,                                      §
                                                §
       Plaintiffs,                              §
                                                §
v.                                              §
                                                §
FARMERS GROUP, INC. , FARMERS                   §
UNDERWRITERS ASSOCIATION, FIRE                  §      OF TRAVIS COUNTY, TEXAS
UNDERWRITERS ASSOCIATION,                       §
FARMERS INSURANCE EXCHANGE,                     §
FIRE INSURANCE EXCHANGE, TEXAS                  §
FARMERS INSURANCE COMPANY,                      §
MID-CENTURY INSURANCE COMPANY                   §
OF TEXAS, MID-CENTURY INSURANCE                 §
COMPANY, FARMERS TEXAS COUNTY                   §
MUTUAL INSURANCE COMPANY,                       §
TRUCK INSURANCE EXCHANGE, and                   §
TRUCK UNDERWRITERS                              §      261 ST JUDICIAL DISTRICT
ASSOCIATION,

       Defendants.


                         ORDER OF PRELIMINARY APPROVAL

       This matter came on for hearing on July 1 and 2, 2015 , for preliminary approval of the

Second Amended Settlement Agreement and Stipulation of December 18, 2002, as amended on

June 13, 2003 , and as further amended on August 29, 2013 , and the Supplement to the Second

Amended Settlement Agreement and Stipulation of March 4, 2015 (collectively referred to as

" Second Amended Settlement Agreement" or " Settlement Agreement") between the State of

Texas, the Texas Department of Insurance, and the Texas Commissioner of Insurance, on behalf

of Texas policyholders of the Defendants in the classes defined below (collectively, the " State")

and Fire Underwriters Association, Farmers Group, Inc. d/b/a Farmers Underwriters Association,



                                                1
Fartpers Insurance Exchange, Fire Insurance Exchange, Texas Farmers Insurance Company,

Mid-Century Insurance Company of Texas, Mid-Century Insurance Company, Farmers Texas

County Mutual Insurance Company, Truck Insurance Exchange, and Truck Underwriters

Association (collectively, the "Farmers Parties"). The State and the Farmers Parties have moved

jointly, pursuant to Texas Rule of Civil Procedure Rule 42(e) and Texas Insurance Code

§ 541 .266, for an Order of Preliminary Approval ("Order") (I) preliminarily approving the

settlement of all claims asserted in the above-captioned cause ("Action"), the terms of which are

set forth in the Second Amended Settlement Agreement, which has been filed with the Clerk of

the Court, and (2) approving the proposed notice to the Classes.

         The Court having read and considered the Second Amended Settlement Agreement and

attached exhibits, including the proposed Notice of Proposed Class Settlement, the proposed

Claim Form, the proposed form of Final Judgment, exhibits, pleadings and record in this case,

the evidence and other materials presented at the hearing, and argument of counsel and

applicable authorities, fmds that there exists substantial and sufficient grounds for entering this

Order.

         IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED THAT:

         I.    The Court, for purposes of this Order, adopts all defined terms as set forth in the

Settlement Agreement.

         2.    The Court has previously certified, only for purposes of effectuating the

Settlement Agreement, the following Settlement Classes ("Settlement Classes"):

               (i)    All of the Exchanges ' Texas homeowners insurance policyholders
                      (a) whose homeowners insurance policy incepted (including renewals)
                      from December 28, 200I , through and including December 27, 2002, or
                      (b) who received a notice at any time after November 14, 2001 , that their
                      HO-B policy would not be renewed ("Rate Class");



                                                 2
               (ii)    All of the Exchanges' Texas homeowners insurance policyholders who
                       according to Farmers' records were eligible to receive discounts for
                       FPRA, age of home, or territory from November 16, 2000, through and
                       including December 10, 2002 ("Discount Class"); and

               (iii)   All Texas homeowners or automobile insurance policyholders of the
                       Exchanges or the Automobile Insurance Providers who according to
                       Farmers' records were provided or should have been provided a Credit
                       Usage Notice from October 1, 1999, through February 28, 2003 ("Credit
                       Usage Notice Class")

That certification decision has been affirmed in its entirety by the appellate courts of Texas.

Farmers Grp., Inc. v. Lubin, 222 S.W.3d 417, 420, 427-28 (Tex. 2007) (holding that "the

standard class action requirements must be applied generally to the claims asserted by Attorney

General, not the Attorney General himself," and directing court of appeals to address

intervenors ' remaining points of error on remand); Lubin v. Farmers Grp. , Inc. , No. 03-03-

00374-CV, 2009 WL 3682602, at *26-32 (Tex. App. -Austin Nov. 6, 2009, no pet.) (overruling

intervenors' other objections to certification).

       5.      The Court further fmds that at no time during the course of this litigation has there

been any collusion whatsoever between the State and the Farmers Parties with respect to

negotiating the Settlement Agreement and that the State has represented, and will continue to

represent, the interests of the Farmers' policyholders fairly and adequately and without a conflict

of interests. Accordingly, the Court preliminarily approves: (a) the Second Amended Settlement

Agreement, including the terms and the releases contained in it, as being fair, just, reasonable,

and adequate as to the Settlement Classes; and (b) the Settlement Funds described in the

Settlement Agreement, including the Prospective Rate Reduction, Retrospective Rate Reduction,

Individualized Discount Adjustment, Credit Usage Notice Fund, and the proposed additional

consideration, subject to the right of any member of the Settlement Classes to exclude himself or

herself from the Settlement Classes in accordance with the terms set forth in the Settlement


                                                   3
Agreement, and to show cause, if any exists, why a Final Judgment should not be entered in

accordance with the terms of the Settlement Agreement.

        6.     A hearing ("Settlement Hearing") shall be held before this Court on February 1,

2016, at 9:00 a.m. in the 53rd Judicial District Court Room: (a) to determine whether the

proposed Second Amended Settlement Agreement is fair, reasonable, and adequate and should

be approved, and whether the Final Judgment should be entered as to claims asserted in this

litigation, or which could have been asserted, against the Released Parties on the merits; (b) to

determine whether the Settlement Classes members ' right to adequate representation has been

satisfied; and (c) to reserve jurisdiction to effect and enforce the Settlement Agreement.

        7.     The Farmers Parties shall disseminate notice of the proposed Second Amended

Settlement Agreement and Settlement Hearing to putative members of the Settlement Classes

within sixty (60) days of the date of this Order. The Court approves Rust Consulting, an

independent third-party settlement administrator, as Farmers ' agent to carry out the notice

campaign and settlement administration as approved by the Court. A copy of the Notice of

Proposed Class Settlement ("Notice"), together with a copy of the Claim Form, substantially in

the forms attached as Exhibits 1 and 2, shall be mailed by first-class U.S . mail, postage prepaid,

to all members of the Settlement Classes at the address of each such person as set forth in the

records of the Released Parties or as otherwise may be identified through reasonable effort, as

more thoroughly explained in the March 28, 2014, Affidavit of Kimberly K. Ness and the May

29, 2015, Declaration of Joel K. Botzet of Rust Consulting. In addition, commencing within

seven (7) days of the date of this Order and continuing until the date of the Settlement Hearing,

the Office of the Attorney General, the Texas Department of Insurance, and the Farmers Parties

shall   post   on    their   respective   Internet    web-sites    (www .texasattomeygeneral.gov,



                                                 4
www.tdi.texas.gov and www .fanners.com), as well as at www.TexasFarmersSettlement.com, a

Summary Notice of Settlement, substantially in the form attached as Exhibit 3 ("Summary

Notice") (in both English and Spanish). The Court will permit the Parties to the Settlement

Agreement to additionally post the following items on the TexasFarmersSettlement.com website:

(a) a copy of the executed Second Amended Settlement Agreement (and exhibits) and

(b) Commonly Asked Questions and Answers that are either approved by the Parties or ordered

by the Court.

       8.        The Court approves the form of the class Notice, the Summary Notice, and the

Claim Form, and finds that the procedures established for mailing and distributing such notices

substantially in the manner and form set forth in paragraph 7 of this Order meet the requirements

of Rule 42 of the Texas Rules of Civil Procedure and §§ 541.261 and 541.267(b) of the Texas

Insurance Code, and due process, and constitute the best notice practicable under the

circumstances.

       9.        To effectuate the provision of notice provided in paragraph 7 above, the Farmers

Parties shall be responsible for the receipt of all responses from the members of the Settlement

Classes and, until further order of this Court, shall preserve all entries of appearance, Claim

Forms, requests for exclusion, and any and all other written communications from members of

the Settlement Classes or any other person in response to the Notice. The costs of notification of

the Settlement Classes as provided in this Order, including printing, mailing, and posting on the

Internet of the required notices shall be borne by the Party charged with the responsibility for

such actions in paragraph 7 this Order.

       10.       Three (3) days before the date fixed by this Court for the Settlement Hearing, the

State and the Farmers Parties shall cause to be filed with the Clerk of the Court affidavits or



                                                  5
declarations of the person or persons under whose general direction the mailing of the Notice and

the distribution of the Summary Notice by posting on the web-sites identified in paragraph 7

shall have been made, showing that such mailing and distribution have been made in accordance

with this Order.

       11.     Each member of the Settlement Classes will be bound by the proposed settlement

provided for in the Settlement Agreement, and by the Final Judgment or any other determination

by this Court affecting the Settlement Classes, unless such member shall mail, by first-class U.S.

mail, a written request for exclusion from the Settlement Classes, post-marked no later than

November 13, 2015, addressed to State of Texas v. Farmers Settlement Administrator, Rust

Consulting, Inc.; P.O. Box 9348; Minneapolis, MN, 55440-9348. Such request for exclusion

must state:   (a) the name, address and telephone number of the person seeking exclusion;

(b) whether such person has a homeowners or automobile insurance policy from the Farmers

Parties, or both; (c) the date of inception of such policy(ies) and the most recent date of renewal

for such policy(ies), if available; (d) the policy number(s), if available; and (e) that the person

making the request wishes to be excluded from the Settlement Classes. Because the Settlement

Agreement is intended to be a resolution of all Released Claims, any person requesting exclusion

must either exclude himself or herself from the Settlement Agreement in its entirety, or submit to

the Settlement Agreement in its entirety. A request for exclusion shall not be effective unless it

is made in the manner and within the time set forth in this paragraph and in the Notice. If a

member of the Settlement Classes requests to be excluded, that person will not receive any

benefit from the Retrospective Rate Reduction, the Individualized Discount Adjustment, or the

Credit Usage Notice Fund provided for in the Settlement Agreement, in the event the Settlement

Agreement is approved by the Court. Nor will such person be permitted to participate further in



                                                 6
the Action. Any Class Member who does not request exclusion in the manner provided for in

this Order may, but need not, enter an appearance in this Action at his or her own cost through

counsel of his or her own choice.      If a member of the Settlement Classes does not enter an

appearance, that person' s interests will be represented by the State in the Action.

       12.     Any member of the Settlement Classes who has not requested exclusion from the

Settlement Classes may appear at the Settlement Hearing, in person or through counsel, to object

and be heard in opposition to any of the matters to be heard at the Settlement Hearing, including

(a) the requested approval of the Settlement Agreement as fair, adequate, and reasonable, and/or

(b) the requested entry of the Final Judgment.        A member of the Settlement Classes cannot

request exclusion from the Settlement Classes AND object to the Settlement Agreement. For

any objection to be considered by the Court, the objector must mail a valid written objection, and

it must be postmarked by no later than November 13, 2015. In order to be valid, the written

objection must set forth: (a) a reference, at the top, to " State of Texas v. Farmers, Cause No.

GV202501;" (b) a statement as to whether the objector intends to appear at the Settlement

Hearing, either in person or through counsel; (c) a detailed statement of the specific basis for the

objection; (d) the name that is set forth on the Notice that was sent to the objector; (e) the

objector' s current name, if different from the name set forth on the Notice; (f) the objector' s

current address; (g) the objector' s current telephone number and, if available, telecopier number;

(h) the objector' s type of policy and policy number; and (i) the objector's signature or that of his

or her authorized representative. Three copies of the written objection must be sent, the frrst

addressed to the District Clerk of Travis County, Texas, 1000 Guadalupe Street, Austin, Texas

78701 , the second addressed to Joshua R. Godbey, Assistant Attorney General, Financial

Litigation, Tax, and Charitable Trusts Division, Office of the Attorney General, P.O. Box 12548,



                                                  7
Austin, Texas 78711-2548, and the third addressed toM. Scott Incerto, Norton Rose Fulbright

US LLP, 98 San Jacinto Boulevard, Suite 1100, Austin, Texas 78701. If an objection does not

include all of the required information or if it is not timely mailed to the three correct addresses,

then it shall be invalid, and it will not be considered by the Court.         Any member of the

Settlement Classes who does not object in the manner provided shall be deemed to have waived

such objection and shall forever be foreclosed from making any objection to the fairness,

adequacy, or reasonableness of the Settlement Agreement and the proposed Final Judgment.

Any replies to such objections shall be filed by December 15, 2015.

       13.     If the Court gives fmal approval to the Settlement Agreement and enters a fmal

judgment, in order to be entitled to participate in the Credit Usage Notice Fund portion of the

Settlement Agreement, a member of the Credit Usage Notice Class who has not requested

exclusion from the Settlement Classes must submit a Claim Form, substantially in the form

attached as Exhibit 2, to the Claims Administrator at the address set forth in the Notice. Such

Claim Form must be completed and postmarked on or before April 1, 2016. Any member of the

Credit Usage Notice Class who does not submit a completed Claim Form and follow the process

for certifying review of his or her individual credit report as provided for in section IV(4) of the

Settlement Agreement shall not be entitled to share in the Credit Usage Notice Fund, but

nonetheless shall be bound by the terms of the Second Amended Settlement Agreement and by

the Final Judgment and any other Order of this Court approving the Second Amended Settlement

Agreement, including all releases, and shall be barred and enjoined in this or any other action

from asserting any Released Claims.

        14.    Members of the Rate and Discount Classes shall automatically receive their share

of Settlement Funds within 30 days after the Effective Date of the Second Amended Settlement



                                                  8
Agreement, unless they file a written request for exclusion from the Settlement Classes as

provided in paragraph 11 above.

       15.     The Court expressly retains the power to adjourn the Settlement Hearing, without

any further notice other than an announcement at the Settlement Hearing of adjournment, and to

approve, modify, or disapprove the Second Amended Settlement Agreement without further

notice to members of the Settlement Classes. The Court retains jurisdiction over this Action to

consider all further applications arising out of or connected with the proposed settlement.

       16.     The administration of the Second Amended Settlement Agreement, and the

decision of all disputed questions of law and fact with respect to the validity of any claim or right

of any person to participate in the distribution of the Settlement Fund, shall be under the

authority of the Court. The Parties to this Second Amended Settlement Agreement, their counsel

in any capacity in which they may act in implementation and fulfillment of the Settlement

Agreement, and any employees or agents of such law firms or the Parties to the Second

Amended Settlement Agreement (including, without limitation, those employees who may

furnish services in connection with the proposed Settlement) shall not be liable for anything done

or omitted in connection with the Second Amended Settlement Agreement and its administration

except for their own willful misconduct.

        17.    The Parties to the Settlement Agreement are directed to carry out their obligations

under the Second Amended Settlement Agreement.

        18.    In the event that the Second Amended Settlement Agreement is not approved by

the Court, or the Court enters the Final Judgment and it is vacated or modified on appeal, or

otherwise altered in a material way, or the Effective Date for any other reason does not occur,

and if any Party to the Second Amended Settlement Agreement accordingly exercises its right to



                                                  9
terminate the Settlement Agreement pursuant to its terms, then the Second Amended Settlement

Agreement and any actions to be taken in connection with it shall be vacated and terminated and

shall become null and void for all purposes, and all negotiations, transactions and proceedings

connected with it (a) shall be without prejudice to the rights of any Party; (b) shall not be deemed

or construed as evidence or an admission by any Party of any fact, matter or thing; and (c) shall

not be admissible in evidence or used for any purpose in any subsequent proceeding in the

Action, or any other action or proceeding in this or any other forum, judicial, administrative, or

otherwise, except proceedings to enforce the Settlement.

       SIGNED     ~1,6; Zt1il_                        ,2015.




                                                 10
Exhibit 1
                      261 ST DISTRICT COURT OF TRAVIS COUNTY, TEXAS


      If You Had Certain Home or Auto Insurance in Texas,
  You May Be Eligible for Benef its from a Class Action Settlement.

         A Texas court authorized this notice. This is not a solicitation from a lawyer.

  •       You have been identified from Farmers' records as someone who had a homeowners
          or automobile insurance policy in Texas between October 1999 and February 2003 .
  •       A Settlement has been reached with certain Insurance Exchanges and Providers ("the
          Defendants," see Question 1 for a complete list) in a class action lawsuit about the
          pricing and marketing of certain homeowners and automobile insurance policies.
          Generally, the Settlement includes Texas homeowners or automobile insurance
          policyholders who had certain types of insurance policies with the Defendants between
          October 1, 1999 and February 28, 2003 (see Questions 5 & 6).
  •       The Settlement provides payments to eligible policyholders for rate reductions or
          discounts on past insurance prem iums and free credit reports and payments of $35 for
          not receiving adequate notice from the Defendants about their use of credit information
          (see Question 9).
          Your legal rights are affected even if you do nothing. Please read this notice
          carefully.


                  YOUR LEGAL RIGHTS AND OPTIONS IN THIS SETTLEMENT

SUBMIT A CLAIM        The only way to get a payment under the Credit Usage Fund (see Question
                      13).
ASK TO BE             Get no benefits from the Settlement. This is the only option that allows
EXCLUDED              you to sue the Defendants over the claims resolved by this Settlement.
OBJECT                 Write to the Court if you don 't like the Settlement.
Go TO A HEARING        Ask to speak in Court about the fairness of the Settlement.
Do NOTHING             Receive payment (if eligible) as a member of the Rate Class or Discount
                       Class. Do not receive payment under the credit usage fund. Give up
                       rights to pursue your own lawsuit about the claims this Settlement
                       resolves.

  •       These rights and options-and the deadlines to exercise them-are explained in this
          notice.
  •       The Court in charge of this case still has to decide whether to approve the Settlement.
          Payments will only be made if the Court approves the Settlement and after any appeals
          are resolved. Please be patient.
          QUESTIONS? CALL 1-888-222-0691 OR VISIT WWW.TEXASfARMERSSETILEMENT.COM
              PARA UNA NOTIFICACION IN ESPANOL, LLAMAR 0 VISITAR NUESTRO WEBSITE.
                                        What This Notice Contains

BASIC INFORMATION ...................................................................................................... 3
      I.   Why is there a notice?
      2.   What is this lawsuit about?
      3.   Why is this a class action?
      4.   Why is there a Settlement?

WHO IS PART OF THE SETTLEMENT? .....•..................................................................... 4
     5.    Who is inc luded in the Settlement?
     6.    What type of insurance policies are involved in the Settlement?
     7.    What is a Credit Usage Notice?
      8.   What if I am not sure whether I am included in the Settlement?

THE SETTLEMENT BENEFITS ...................•..................................................................... 5
     9.    What does the Settlement provide?
      10.  What can I get from the Settlement?
      11.  When will I receive my payment?
      12.  What am I giving up to stay in the Settlement Class?

HOW TO GET BENEFITS .................................................................................................. 6
     13.  How dol get benefits?

EXCLUDING         YOURSELF FROM THE SETTLEMENT...................................................... 7
     14.           How do I get out of the Settlement?
     15.           If 1 do not exclude myself, can I sue the Defendants for the same thing later?
     16.           If I exclude myself, can I still get benefits from this Settlement?
     17.           What about other cases involving the issues in this case?

WHO REPRESENTS ME IN THIS CASE? ........................................................................ 8
     18.  Who represents my interests in this case?

OBJECTING TO THE SETTLEMENT ................................................................................ 8
     19.   How do I tell the Court if I do not like the Settlement?
     20.   What is the difference between objecting and asking to be excluded?

THE SETTLEMENT HEARING ..................................................................................•....... 9
     21.   When and where will the Court decide whether to approve the Settlement?
     22.   Do I have to attend the hearing?
     23 .  May 1 speak at the hearing?

GETTING MORE INFORMATION ...................................................................................... 9
      24. How do I get more information?




              QUESTIONS? CALL         1-888-222-0691      OR VISIT WWW. TEXASFARMERSSETTLEMENT.COM


                                                              -2-
                                           BASIC INFORMATION

lt. Why is there a notice?
A Court authorized this notice because you have a right to know about a proposed Settlement of this class
action lawsuit and about all of your options before the Court decides whether to give final approval to the
Settlement. This notice explains the lawsuit, the Settlement, and your legal rights.

Judge Scott H. Jenkins of the 261"' Judicial District Court of Travis County, Texas is overseeing this case.
This litigation is known as State ofTexas v. Farmers Group, Inc. , No. GV202501. The people who sued
are called the " Plaintiffs." The Defendants are: Farmers Group, Inc., Farmers Underwriters Association,
Fire Underwriters Association, Farmers Insurance Exchange, Fire Insurance Exchange, Texas Farmers
Insurance Company, Mid-Century Insurance Company of Texas, Mid-Century Insurance Company,
Farmers Texas County Mutual Insurance Company, Truck Insurance Exchange, and Truck Underwriters
Association.

I 2.   What is this lawsuit about?

The lawsuit claims that, during 1999 to 2003, the Defendants:

          •    Charged rates that resulted in excessive premiums for its homeowners policies written on a
               form approved by the Texas Department of Insurance ("TDI") called the HO-A and used unfair
               or deceptive practices invo lving the determination of certain fees, discounts, and policy
               offerings, and improper use of credit scoring and certai n risk assessments.

          •    Failed to prov ide adequate notices that information on certain policyholders' credit reports may
               have impacted their premiums or policy placement and used anticompetitive practices in the
               sale and marketing of homeowners and automotive insurance policies.

           •   Improperly stopped offering a type of homeowners policy called the HO-B.

The Defendants deny these claims and maintain they did nothing wrong.

I 3.   Why is this a class action?

In a class action, one or more people or entities sue on behalf of themselves and other people with similar
claims. All of these people together are the "class" or "class members." In this case, the representative
entities are the State of Texas, the TDI, and the Texas Commissioner of Insurance. One court resolves the
issues for all Class Members, except for those who exclude themselves from the Class.

I 4.   Why is there a Settlement?

The Court has not decided in favo r of the Plaintiffs or the Defendants. Instead, both sides have agreed to a
Settlement. By agreeing to the Settlement, the Parties avoid the costs and uncertainty of a trial, and Class
Members receive the benefits described in this notice. The proposed Settlement does not mean that any
law was broken or that the Defendants did anything wrong. The Defendants deny all legal claims in this
case. The TDI, the Texas Commissioner of Insurance, and the Attorney General of Texas think the
proposed Settlement is best for everyone who is affected.


               QU ESTIONS? CALL   1-888-222-0691 OR VISIT WWW.TEXASFARMERSSETILEMENT.COM

                                                      -3-
                                WHO      Is PART OF THE SETTLEMENT?
If you received this notice addressed to you in the mail (without requesting it), then you may be a member
of one or more Settlement Classes. But even if you did not receive a notice, you may be a Class Member,
as described below.

I 5.   Who is included in the Settlement?

The Settlement includes three Classes. You may be member of more than one Class. You are included if
you are or were covered under an included Texas policy issued by one of the Defendants and you meet the
following criteria:

         CLASS               T YPE OF POLICY                             CLASS DEFINITION
                                                       Policy began (or was renewed) from December 28,
       Rate Class          Homeowners policy           200 I through November I 0, 2002, or you received a
                                                       notice at any time after November 14, 200 I, that your
                                                       HO-B policy would not be renewed (see Question 6).
                                                       Policy where, according to Defendants' records, you are
  Discount Class           Homeowners policy           eligible under the Settlement to receive recalculated
                                                       discounts on your premiums from November 16, 2000
                                                       through December I 0, 2002.
                                                       Policy where, according to Defendants' records, you
   Credit Usage              Homeowners or             were provided or should have been provided a Credit
   Notice Class           automobile insurance         Usage Notice from October I, 1999 through February
                                policy                 28, 2003.

I 6.   What types of insurance policies are involved in the Settlement?

The Settlement includes Farmers homeowners policies written on TDI-endorsed forms described as HO-A
(including TDP-1 ), HO-B (including HO-Protector Plus, H0380 endorsement, TDP-2, TDP-3, OF-Builders
Risk, and HO-A w ith H0-170 endorsement), HO-B-CON, and HO-B-T, and all endorsements approved by
TDl for use with such forms during the time periods described above. It also includes Farmers private
passenger automobile insurance policies during the same time.


I 7.   What is a Credit Usage Notice?

A Credit Usage Notice is a notice of "adverse action" under the Fair Credit Reporting Act ("FCRA"), a
U.S. federal law. Adverse action could mean being denied credit, receiving substandard terms from a
lender, or, as in this case, receiving higher insurance rates or being placed with a different insurer because
of your credit information.

As part of the claim process (see Question 13), C redit Usage Notice Class Members will have the
opportunity to access and review a copy of their credit reports.




                 Q UESTIONS? C ALL   1-888-222-0691   OR VISIT WWW. TEXASFARMERSSETTLEMENT.COM


                                                        -4-
I 8.   What if I am not sure whether I am included in the Settlement?

If you are not sure whether you are incl uded in the Settlement, you may call 1-888-222-0691 with questions
or visit www.TexasFarmersSettlement.com. You may also write with questions to Texas Farmers
Settlement, P.O. Box 9348, Minneapolis, MN 55440-9348.


                                    THE SETTLEMENT BENEFITS

I 9.   What does the Settlement provide?

If the Settlement is approved and becomes final, it wi ll provide certain cash benefits to eligible C lass
Members. There are approximately 1.8 million members of the Settlement C lasses, but not all Class
Members are eligible to receive cash payments for rate reductions or discounts. The Defendants will pay a
total of$84.38 million to those members ofthe Rate Class and Discount Class who are eligible to receive
a payment from the Settlement. The Defendants will also provide payments of$35 to eligible Credit Usage
Notice Class Members who timely file proofs of claim and follow the process outlined in the Claim Form
and in section IV( 4) of the Settlement Agreement (see Question 13).

Policyholders who renewed or received a new HO-A insurance policy from the Defendants after November
II, 2002 and before September I, 2003 , have already received an additional reduction in premiums.

More details are in a document called the Settlement Agreement, which                     is available at
www.TexasF armersSettlement.com.

Ito. What can I get from the Settlement?
Not every Class Member will receive a payment. The amount of your payment will depend on which Class
you are in and whether you are eligible to receive a payment under the terms of the Settlement Agreement.
Depending upon your eligibility, you may receive payments under one or more of the Settlement Classes.
Class Members may receive the following:

                 CLASS                           B ENEFITS                   NEED TO FILE A CLAIM?
  Rate Class                          Payments for rate reductions on   No, payments for rate reductions
                                      HO-A prem iums (amounts will      will be automatic for all eligible
                                      vary).                            Rate Class Members.
  Discount Class                      Compensation for eligible Class   No, payments to eligible
                                      Members based on negotiated       Discount Class Members will be
                                      discounts (amounts will vary).    automatic.
  Credit Usage Notice Class           Free access to policyholder       Yes (see Question 13).
                                      credit report from Equifax and
                                      $35 payment if you complete the
                                      Claim Form process.

The Defendants also agreed to replace their Credit Usage Notice forms for Texas homeowners and
automobile insurance policies with fonns approved by the Texas Department oflnsurance (TDI) and agreed
to change certain marketing practices.




               QUESTIONS? C ALL   1-888-222-0691 OR VISIT WWW.TEXASFARMERSSETILEMENT.COM

                                                   -5-
I 11.   When will I receive my payment?

Class Members who are entitled to payments will receive them after the Court grants final approval to the
Settlement and after any appeals are reso lved (see "The Settlement Hearing" be low). If there are appeals,
resolving them can take time. Please be patient.

I 12.   What am I giving up to stay in the Settlement Class?

If the Settlement becomes final , you will give up your right to sue the Defendants for the claims being
resolved by this Settlement unless you exclude yourself from the case. The specific claims you are giving
up against the Defendants are described in Section I of the Settlement Agreement. You will be "releasing"
the Defendants and all related people as described in Section I of the Settlement Agreement. The Settlement
Agreement is avai lable at www.TexasFarmersSettlement.com.

The Settlement Agreement describes the "Released Claims" with specific descriptions, so read it carefully .
If you have any questions about what this means, you can write to the Office of the Attorney General,
Consumer Protection Division, P.O. Box 12548, Austin, TX 78711 -2548. You can also talk to your own
lawyer, if you have one.

Note: The release does not include individual claims or complaints about claims, payments, handli ng or
processing made by individual policy holders or the TD I. The release also does not include certai n claims
made in two other class action lawsuits:
    • Geter v. Farmers Group, Inc., No. E-0167872-a class action relating to homeowners' insurance
        requesting a non-monetary j ud icial statement that Farmers acted improperly in not renewi ng HO-
        B policies for the class members, as was certified for a class action in the 172nd District Court of
        Jefferson County, Texas.
    • State of Texas v. Texas Farmers Insurance Company , No. GV000271-a class action relating to
        automobile insurance in the 2001h Judicial District Court of Travis County, Texas.



                                      How To GET BENEFITS

I 13.   How do I get benefits?

If you are a member of the Rate Class or Discount Class eligible to receive benefits under the Settlement
Agreement, you will receive your payment automatically once the Settlement is finally approved. To file
a claim as a member of the Credit Usage Notice Class, you must complete and submit a Claim Form . If
you did not receive a Claim Form in the mail, you can request a Claim Form at
www.TexasFarmersSettlement.com or by calling 1-888-222-0691. Please read the instructions carefully,
fill out the Claim Form and mail it postmarked no later than Month 00, 2015 to:

                                        Texas Farmers Settlement
                                             P.O. Box 9348
                                       Minneapolis, MN 55440-9348




              QUESTIONS? CALL    1-888-222-0691   OR VISIT WWW.TEXASFARMERSSETTLEMENT.COM


                                                    - 6-
                      EXCLUDING YOURSELF FROM THE SETTLEMENT

If you don't want benefits from this Settlement, and you want to keep the right to sue the Defendants about
the issues in this case, then you must take steps to get out of the Settlement. This is called excluding
yourself--or it is sometimes referred to as "opting out" of the Classes.

lt4. How do I get out ofthe Settlement?

To exclude yourself from the Settlement Classes, you must mail a letter that says you want to be excluded
from the Settlement in State ofTexas v. Farmers Group, Inc. , No. GV202501. Your request must include:
    •       Your name, address, and telephone number;
    •       Whether you have or had a homeowners or automobile insurance policy from the Defendants,
            or both;
    •       The date the policy(ies) began and the most recent date of renewal (if known) ;
    •       The policy number(s); and
    •       Your signature.

You must mail your exclusion request, postmarked no later than Month 00,2015, to:

                                  Texas Farmers Settlement Exclusions
                                            P.O. Box 9348
                                     Minneapol is, MN 55440-9348

You cannot ask to be excluded on the phone, by email, or at the website.

Its.   If I do not exclude myself, can I sue the Defendants for the same thing later?

No. Unless you exclude yourself, you give up the right to sue the Defendants for the claims that this
Settlement resolves.

lt6. If I exclude myself, can I still get benefits from tbis Settlement?

No. You will not get the benefits provided if you exclude yourself from the Settlement. However, if you
renewed an HO-A homeowners policy with the Defendants, the prospective Rate Reduction was reflected
in your premiums between November 10, 2002 and September I, 2003.

lt7. What about other cases involving the issues in this case?

You may have received or seen other notices about other class actions about insurance policy options,
prem ium rates, and/or credit usage, including:
    • Fogel v. Farmers Group, Inc., No. BC 300142, a nationwide class in the Superior Court for the
        State ofCaliforn ia for the County of Los Angeles (the " Fogel Action");
    • Geter v. Farmers Group, Inc. , No. E-0 167872 in the 172"d District Court in Jefferson County, Texas
        (the "Geter Action"); and
    • In re: Farmers Insurance Co. , Inc. FCRA Litigation, No. CIY-03-158-F, a nationwide class that
        includes all cases consolidated and coordinated in MDL No. 1564 in the U.S. District Court for the
        Western District of Oklahoma (often referred to as the " Mobbs Action").



             QUESTIONS? CALL   1-888-222-0691   OR VISIT WWW. TEXASFARMERS5ETTLEMENT.COM


                                                   -7-
If you were a Class Member in the Fogel Action, you are eligible to participate in this Settlement as well.

If you do not exclude yourself from this Settlement, you can receive benefits here and also participate in
the Geter Action by seeking a judicial statement that Farmers acted improperly in not renewing HO-B
homeowners policies to the class members. However, except as provided in the Settlement Agreement,
you will give up all other claims, incl uding any claims for monetary damages, related to the Geter Action.

If you filed a claim in the Mobbs Action (which was also FCRA-related), you are eligible to participate in
the Rate Class and Discount Class benefits, but you are not eligible to receive a payment under the Credit
Usage Fund.


                             WHO REPRESENTS ME IN THIS CASE?

I 18.   Who represents my interests in this case?

Your interests will be represented by the State of Texas through the Office of the Attorney General. You
will not be charged for their services. By law, the Office of the Attorney General cannot represent you
individually . If you want to be represented individually by your own lawyer, you are free to hire one at
your own expense. You may write with any questions you may have about the information in this Notice
to:
                                      Office of the Attorney General
                                       Consumer Protection Division
                                              P.O. Box 12548
                                          Austin, TX 7871 1-2548


                                  OBJECTING T o THE SETTLEMENT

I 19.   How do I tell the Court if I do not like the Settlement?

If you are a member of the Settlement Classes (and do not exclude yourself), you can object to any part of
the Settlement or the Settlement as a whole. To object, you must mai l a letter that includes the following:
    •        A reference at the top to: State of Texas v. Farmers Group, Inc. , No. GV20250 I;
    •        Whether you intend to appear at the Settl ement Hearing in person or through a lawyer (see
             Question 22);
    •        A detailed statement of the reasons you object to the Settlement;
     •       Your name (and your previous name if the name on the notice you were mailed was different),
             address, telephone number, and fax number (if you have one);
     •       Your type ofpoli cy(ies) and the policy number(s); and
     •       Your signature (or the signature of your authorized representative).

The requirements to object to the Settlement are described in detai l in the Settlement Agreement in section
VII. You must mail your objection to each of the fo llowing three addresses, and your objection must be
postmarked by Month 00, 2015:




              QU ESTIONS? C ALL   1-888-222-0691 OR VISIT WWW.TEXASFARMERSSETTLEMENT.COM

                                                    - 8-
                 COURT                       ATTORNEY GENERAL                     DEFENSE COUNSEL
   District Court Clerk of Travis       Joshua R. Godbey                   M . Scott lncerto
   County, Texas                        Assistant Attorney General         Norton Rose Fulbright US LLP
   1000 Guadalupe Street                Office of the Attorney General     98 San Jacinto Blvd., Suite
   Austin, TX 7870 I                    P.O. Box 12548                     1100
                                        Austin, TX 78711-2548              Austin, TX 7870 I

I 20.   What is the difference between objecting and asking to be excluded?

Objecting is simply telling the Court that you don ' t like something about the Settlement. You can object
only if you don ' t exclude yourself from the Classes. Excluding yourself is telling the Court that you don ' t
want to be part of the Classes. If you exclude yourself, you have no basis to object because the case no
longer affects you.

                                    THE SETTLEMENT HEARING

The Court will hold a hearing to decide whether to approve the Settlement. You may attend and you may
ask to speak (see Questions 22 & 23), but you do not have to.

I 21.   When and where will the Court decide whether to approve the Settlement?

The Court will hold a Settlement Hearing at XX:OOx.m. on Month 00, 2015, at the District Court of Travis
County, Texas, 1000 Guadalupe Street, Austin, TX 7870 I. The hearing may be moved to a different date
or time without additional notice, so it is a good idea to check www.TexasFarmersSettlement.com or call
1-888-222-0691. At this hearing, the Court will consider whether the Settlement is fair, reasonable, and
adequate. If there are objections, the Court will consider them and will listen to people who have asked to
speak at the hearing. After the hearing, the Court will decide whether to approve the Settlement. We do
not know how long these deci sions will take.

I 22.   Do I have to attend the hearing?

No. The Office of the Attorney General will answer any questions the Court may have. But you or your
own lawyer are welcome to attend at your expense. If you send an objection, you do not have to come to
Court to talk about it. As long as you mai led your written objection on time, the Court will consider it.
You may also have your own lawyer attend, but it is not necessary.

I 23.   May I speak at the hearing?

You may ask the Court for permission to speak at the Settlement Hearing.


                                   GETTING M ORE INFORMATION

124. How do I get more information?

This notice summarizes the proposed Settlement. More details are in the Settlement Agreement. You can
get a copy of the Settlement Agreement at www.TexasFarmersSettlement.com . You also may write with
questions to Texas Farmers Settlement, P.O. Box 9348, Minneapolis, MN 55440-9348 or call the toll-free



              QUESTIONS? C ALL   1-888-222-0691   OR VISIT WWW.TEXASFARMERSSETTLEMENT.COM


                                                     -9-
number, 1-888-222-0691. You can also request a Claim Form at the website, or by calling the toll free
number.

You may also write with any questions you may have about the information in this Notice to: Office of the
Attorney General, Consumer Protection Division, P.O. Box 12548, Austin, TX 78711-2548. You can also
get a copy of the Settlement Agreement at that address or at www.tdi.state.tx.us. Please do not contact the
Court with any questions about the Settlement Agreement.




           Q UESTIONS? C ALL   1-888-222-0691 OR VISIT WWW. TEXASFARMERSSETTLEMENT.COM

                                                  - I0 -
Exhibit 2
    Must Be                Texas Farmers Settlement Administrator
   Postmarked              P.O. Box 9348
  No Later Than            Minneapolis, MN 55440-9348
  Month 00, 2015
                                                                     NAME I ADDRESS CORRECTIONS




                                                    CLAIM FORM

                                            TEXAS FARMERS SETTLEMENT


TO: 
If you are a member of the Rate Class or Discount Class, you will receive your payment automatically once the
Settlement is finally approved. To file a claim as a member of the Credit Usage Notice Class, you must complete and
submit this Claim Form providing the information requested below.
More information is available at the official Settlement website, www.TexasFarmersSettement.com or call 1-888-222-
0691. Please print clearly in blue or black ink. This Claim Form must be mailed and postmarked by Month 00, 2015.

1. CLASS MEMBER INFORMATION.

Name of Class Member:    ----------------------~----




Address: --------------------------------~-----------------------------------



Telephone Number: '-------------------) ___________________________

2. INSURANCE POLICY INFORMATION.


Homeowners' Policy Information (if applicable):

Name(s) of Insured(s), if different from above: _ _ _ _ _ _ _ _ _ _ _ __

Policy Number(s): _ _ _ _ _ _ _ _ _ _ ____             Starting Date ofPolicy(ies): _______________________

Address of Insured Premises: ------------------------------------------------------



Name of Agent:




Automobile Policy Information (if applicable):

Name(s) of Insured(s), if different from above:

PolicyNumber(s): _ _ _ _ _ _ _ _ _ _ ____              Effective Date ofPolicy(ies):


            QUESTIONS? CALL TOLL-FREE     1-888-222-0691 OR VISIT WWW .TEXASFARMERSSETTLEMENT.COM
Address(es) oflnsured(s), if different from above: - - - - ' - - - - - - - - - - - - - - - - - - -



Name of Agent: _ _ __ _ __ _ _ __ _ __

Vehicle Identification Number (YIN) of Insured Vehicle: _ _ __ __ _ _ _ _ _ _ __

3. SIGN A ND DATE YOUR CLAIM FORM.
I declare under penalty of peijury that:
    0   I have not opted out of the Settlement Classes in this case and will not request exclusion from the Settlement
        Classes;
    0   I did not submit a claim form in the settlement in In re Farmers Insurance Co, Inc. FCRA Litigation. (also called
        the "Mobbs Action"), No. CIV-03-158-F, including all cases consolidated and coordinated in MDL No. 1564, in
        the U.S. District Court for the Western District of Oklahoma, which was finally approved on September 29, 2011 ;
    0   I have read and understand the contents of this Claim Form; and
    D   I am voluntarily submitting to the jurisdiction of the 261 st Judicial District Court of Travis County, Texas for the
        purposes of this claim.



Signature
                                                                                  I     I
Print Name                                                                 Month/Day!Year

4. MAIL YOUR CLAIM FORM.

This Claim Form must be postmarked by Month 00, 2015 and mailed to: Texas Farmers Settlement Administrator, P.O.
Box 9348 , Minneapolis, MN 55440-9348.




             QUESTIONS? CALL TOLL-FREE     1-888-222-0691 OR VISIT WWW.TEXASFARMERSSETTLEMENT.COM
                                                            2
Exhibit 3
                                                   Legal Notice




          If You Had Home or Auto Insurance in Texas,
              You Could Benefit From A Class Action Settlement
A Settlement has been reached with certain Insurance       additional sum to be paid to Rate Class and Discount
Exchanges and Providers ("the Defendants") in a            Class Members with eligible claims proportionally.
class action lawsuit about the pricing and marketing       The Defendants will also provide payments of $35
of homeowners and automobile insurance policies.           to eligible Credit Usage Notice Class Members for
A complete list of Defendants is available at              not receiving adequate notice about the Defendants'
www. TexasFarmersSettlement.com. The Settlement            use of their credit information. Policyholders who
provides payments to eligible policyholders.               renewed or received a new HO-A insurance policy
                                                           from the Defendants after November 11 , 2002 and
                What Is This About?                        before September 1, 2003, have already received an
The State of Texas claims that, during 1999 to             additional reduction in premiums.
2003, the Defendants charged rates that resulted in
excessive premiums for its HO-A homeowners policy                           How to Get Benefits.
and used unfair or deceptive practices involving the       Payments to the Rate and Discount Classes will be
determination of certain fees, discounts, and policy       made automatically. You must submit a Claim Form
offerings, and improper use of credit scoring and          by Month 00, 2015 to get benefits as a Credit Usage
certain risk assessments.                                  Notice Class Member. If you did not receive one
                                                           in the mail, you may request a Claim Form at the
The lawsuit also claims that, during the same time         website or by calling 1-888-222-0691.
frame, the Defendants: I) failed to provide adequate
notices that information on certain policyholders'                           Your Other Rights.
credit reports may have impacted their premiums or         If you don ' t want a payment from this Settlement and
policy placement, 2) used anticompetitive practices in     you don't want to be legally bound by it, you need
the sale and marketing of homeowners and automotive        to exclude yourself in writing by Month 00, 2015 or
insurance policies, and 3) improperly stopped offering     you won't be able to sue the Defendants about the
HO-B homeowners policies. The Defendants deny              claims in this case. If you ask to be excluded, you
these claims and maintain they did nothing wrong.          can't get a payment from the Settlement. If you stay
                                                           in the Settlement, you may object to it by Month 00,
                  Who's Included?                          2015, but will be bound by the terms of the Settlement
Generally, the Settlement includes Texas homeowners        if it is approved by the Court.
or automobile insurance policyholders who had
certain types of insurance policies with the Defendants    You may have received or seen other notices about
between October I, 1999 and February 28, 2003 . The        other class actions about insurance policy options,
Settlement includes three Classes: Rate, Discount, and     premium rates, and/or credit report usage. The
Credit Usage Notice. You may be member of more             website has more information about how these cases
than one Class. More information about included            affect your eligibility to participate in this Settlement.
policies is available at the website.
                                                           The Court will hold a hearing on Month 00, 2015
                 What Can You Get?                         to consider whether to approve the Settlement. You
The Defendants will pay rate reductions or discounts       can appear at the hearing, but you don' t have to. You
to the Rate Class and Discount Class Members               can hire your own attorney, at your own expense, to
(calculated on a case-by-case basis) and provide an        appear or speak for you at the hearing.


        For complete information: Visit: www.TexasFarmersSettlement.com
                               Call: 1·888-222-0691
EXHIBIT B
                                                              1


 1                        REPORTER'S RECORD
                        VOLUME 1 OF 2 VOLUMES
 2             TRIAL COURT CAUSE NO. D-1-GV-02-002501
 3   STATE OF TEXAS, THE TEXAS    ) IN THE DISTRICT COURT
     DEPARTMENT OF INSURANCE,     )
 4   AND THE TEXAS                )
     COMMISSIONER OF              )
 5   INSURANCE,                   )
              Plaintiffs,         )
 6                                )
     VS.                          )
 7                                )
                                  )
 8   FARMERS GROUP, INC.,         )
     FARMERS UNDERWRITERS         ) TRAVIS COUNTY, TEXAS
 9   ASSOCIATION, FIRE            )
     UNDERWRITERS ASSOCIATION,    )
10   FARMERS INSURANCE            )
     EXCHANGE, FIRE INSURANCE     )
11   EXCHANGE, TEXAS FARMERS      )
     INSURANCE COMPANY,           )
12   MID-CENTURY INSURANCE        )
     COMPANY OF TEXAS, AND        )
13   FARMERS TEXAS COUNTY         )
     MUTUAL INSURANCE COMPANY,    )
14            Defendants.         ) 261ST JUDICIAL DISTRICT
15     -------------------------------------------------
16
                     HEARING ON JOINT MOTION FOR
17             PRELIMINARY APPROVAL OF SECOND AMENDED
                        SETTLEMENT AGREEMENT
18

19     --------------------------------------------------
20         On the 1st day of July, 2015, the following
21 proceedings came on to be heard in the above-entitled

22 and numbered cause before the Honorable Scott H.

23 Jenkins, Judge presiding, held in Austin, Travis County,

24 Texas;

25         Proceedings reported by machine shorthand.
                                                                     84


 1                     THE COURT:     Thank you.   Are we ready to

 2 move to our witnesses?

 3                     MR. GODBEY:     Yes, Your Honor.

 4                     THE COURT:     You may call your first

 5 witness.

 6                     MR. GODBEY:     The State will call

 7 Commissioner David Mattax, Your Honor.

 8                     THE COURT:     Please step forward in front

 9 of me and raise your right hand.

10                     (The witness was sworn)

11                            DAVID MATTAX,

12 having been first duly sworn, testified as follows:

13                          DIRECT EXAMINATION
14 BY MR. GODBEY:

15     Q.      Good morning, Mr. Mattax.       How are you today?
16     A.      Fine.    Good morning.     Thank you.
17     Q.      Would you please state your name for the
18 record?

19     A.      My name is David Calhoun Mattax.
20                     THE COURT:     And you don't have to worry
21 about the microphone.       In fact, you sit comfortably.
22                     THE WITNESS:     I should probably sit back.
23     Q.      (BY MR. GODBEY)        What is your current position?
24     A.      I'm the commissioner of insurance for the State
25 of Texas.
                                                                144


 1 Court meets all of the procedural requirements of the

 2 statute that we're under under the Insurance Code, and I

 3 think it's fair and ready for approval.       So I think the

 4 procedural safeguards Mr. Boyd talked about have in fact

 5 been made.

 6        Q.   Okay.   And they continue to be made in this
 7 proceeding, correct?

 8 A. I think that's the point of why we're here,
 9 yes.

10        Q.   Otherwise, I wouldn't be here being allowed to
11 cross-examine you, would I?

12        A.   Sure.   I don't know.    I think you'd be allowed
13 to do whatever Judge Jenkins lets you do, but ...

14        Q.   Let me go to class notice.     Do you know how
15 much class notice is going to be in this -- if this

16 class gets approved and class notice is going to go out,

17 how much money will be spent on that?

18 A. I was given a number.
19        Q.   Let me give it to you.     It's about $2,550,000.
20        A.   That sounds like the number I was given.
21        Q.   Okay.   And now, that is money -- and there's no
22 opt out of that, is there?

23        A.   No, the money -- right.     You can't opt out
24 of -- there's no opt out of paying that money, if that's

25 your question.
                                                             147


 1 A. I don't know specifically how it's been

 2 carried.   I haven't seen a piece of paper that shows

 3 that.

 4     Q.     We had those introduced and they're part of our

 5 exhibits --

 6     A.     Then --
 7     Q.     -- and we can talk about that if we need to.
 8     A.     They will show what they show.
 9                 THE COURT:    Separate your speaking again,
10 please.    The court reporter just can't do this.
11     Q.     (BY MR. LONGLEY)   As to class notice, I think
12 we've agreed -- I want to make sure -- that the class

13 notice is going to be paid from policyholder surplus.

14     A.     That's my understanding, and I assume I'll be
15 corrected if I'm wrong.

16     Q.     And that's how you thought it was going to be
17 paid last time?

18     A.     That's correct.
19     Q.     In other words, it hasn't changed from 2002 or
20 '3 until now?

21     A.     That's my understanding.
22     Q.     And if it gets approved, that class notice
23 can -- the way that you've set up this settlement is it

24 will go out within 30 days of preliminary approval; is

25 that correct?
                                                              301


 1                     REPORTER'S CERTIFICATE

 2

 3 THE STATE OF TEXAS    )
 4 COUNTY OF TRAVIS      )
 5                     I, Chavela V. Crain, Official Court
 6 Reporter in and for the 53rd District Court of Travis

 7 County, State of Texas, do hereby certify that the above

 8 and foregoing contains a true and correct transcription

 9 of all portions of evidence and other proceedings

10 requested in writing by counsel for the parties to be

11 included in this volume of the Reporter's Record, in the

12 above-styled and numbered cause, all of which occurred

13 in open court or in chambers and were reported by me.

14         I further certify that this Reporter's Record of

15 the proceedings truly and correctly reflects the

16 exhibits, if any, offered in evidence by the respective

17 parties.

18         WITNESS MY OFFICIAL HAND this the 13th day of July,
19 2015.

20
                          /s/ Chavela V. Crain
21                        Chavela V. Crain
                          Texas CSR 3064, RMR, CRR
22                        Expiration Date: 12/31/2015
                          Official Court Reporter
23                        53rd District Court
                          Travis County, Texas
24                        P.O. Box 1748
                          Austin, Texas 78767
25                        (512) 854-9322
     *
EXHIBIT C
7/14/2015   www.search.txcourts.gov/SearchMedia.aspx?MediaVersionID=c6c99f3c­d903­42e2­b690­18de6704d196&coa=coa03&DT=Opinion&MediaID=8a6d891…


                          TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




                                                         NO. 03­03­00374­CV


                             Jan Lubin, Gilberto Villanueva, and Michael Paladino, Appellants



                                                                       v.




            Farmers Group, Inc.; Farmer Underwriters Association; Fire Underwriters Association;

      Farmers Insurance Exchange; Fire Insurance Exchange; Texas Farmers Insurance Company,
                 Mid­Century Insurance Company of Texas; Mid­Century Insurance

                                                      Company; et al, Appellees




            FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT

                   NO. GV202501, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING


                                                                O R D E R

  PER CURIAM

  Appellants seek an emergency stay of the sending of notices to the class preliminarily certified below by
  the district court until this Court rules in this interlocutory appeal. Because the district court's preliminary
  certification of a settlement­only class will cause immediate, significant and potentially irreparable
  effects in this case and to prevent interference or impairment with this Court's jurisdiction or the
  effectiveness of any appellate relief we may subsequently grant, the Order of Preliminary Approval,
  signed by the district court on June 27, 2003, is hereby stayed in all respects until further order of this
  Court.

  It is ordered on this the 7th day of July, 2003.

http://www.search.txcourts.gov/SearchMedia.aspx?MediaVersionID=c6c99f3c­d903­42e2­b690­18de6704d196&coa=coa03&DT=Opinion&MediaID=8a6d8917­… 1/2
7/14/2015   www.search.txcourts.gov/SearchMedia.aspx?MediaVersionID=c6c99f3c­d903­42e2­b690­18de6704d196&coa=coa03&DT=Opinion&MediaID=8a6d891…




  Before Justices B. A. Smith, Yeakel and Puryear




http://www.search.txcourts.gov/SearchMedia.aspx?MediaVersionID=c6c99f3c­d903­42e2­b690­18de6704d196&coa=coa03&DT=Opinion&MediaID=8a6d8917­… 2/2
EXHIBIT D
                              CAUSE NO. D-1-GV-02-002501

CHARLES 0 . "CHUCK" GRIGSON,                    §       IN TI-lE DISTRICT COURT
                                                §
       Intervenors                              §
                                                §
v.                                               1\
                                                ~
                                                §
THE STATE OF TEXAS, THE TEXAS                   §
DEPARTMENT OF lNSURANCE, AND                    §
THE TEXAS COMMISSIONER OF                       §
INSURANCE,                                      ~~
                                                §
       Plaintiffs,                              §
v.                                              §      OF TRAVIS COUNTY, TEXAS
                                                ~
                                                \:\
FARMERS GROUP. INC. . eta/.                     1\
                                                ~
                                                ~
                                                ~
                                                ~
       Defendants.                              ~      261 ST JUDICIAL DISTRICT

                     ORDER DENYING INTERVENOR'S
                REQUEST TO STAY SENDING O F C LASS NOTICE

       Arter clue consideration or In tervenor's Request to stay the Send ing. of Class Notice. the

Court is of the opinion that such request should be overruled and it is therefore ORDERED tha t

Intervenor Chuck Grigson' s Request to Stay the Sending of Class Notice is in all things

DENIED.

       Signed thisl2f!J day oF   ~o/        .2015.
EXHIBIT E
                           NO. 03-15-00436-CV
          ___________________________________________________

                          IN THE COURT OF APPEALS
                      THIRD JUDICIAL DISTRICT COURT
                                   AUSTIN, TEXAS
          ___________________________________________________

                        CHARLES O. “CHUCK” GRIGSON,
                                            APPELLANT
                                     VS.

  FARMERS GROUP, INC., FARMERS UNDERWRITERS ASSOCIATION,
     FIRE UNDERWRITERS ASSOCIATION, FARMERS INSURANCE
     EXCHANGE, FIRE INSURANCE EXCHANGE, TEXAS FARMERS
  INSURANCE COMPANY, MID-CENTURY INSURANCE COMPANY OF
 TEXAS, MID-CENTURY INSURANCE COMPANY, TRUCK INSURANCE
EXCHANGE, TRUCK UNDERWRITERS ASSOCIATION, FARMERS TEXAS
COUNTY MUTUAL INSURANCE COMPANY, AND THE STATE OF TEXAS,
             THE TEXAS DEPARTMENT OF INSURANCE,
          AND THE TEXAS COMMISSIONER OF INSURANCE,
                                         APPELLEES
        ___________________________________________________

   On Interlocutory Appeal from the 53rd District Court of Travis County, Texas
         ___________________________________________________

                               ORDER
          ___________________________________________________
        Appellant seeks an emergency stay of class notice to the classes preliminarily
certified below by the district court until this Court rules in this interlocutory appeal.
Because the district court's preliminary certification of settlement-only classes will
cause immediate, significant and potentially irreparable effects in this case and to
prevent interference or impairment with this Court's jurisdiction or the effectiveness of
any appellate relief we may subsequently grant, the Order of Preliminary Approval,
signed by the district court on July 6, 2015, is hereby stayed in all respects until further
order of this Court. Because Appellees have already notified the classes by their
postings on their websites, Appellees are ordered to remove all such postings from the
websites they control, including the following:
      http://www.farmers.com/news/summary-notice-settlement-texas/;
      www.TexasFarmersSettlement.com;
      http://www.tdi.texas.gov/news/2015/tdi762015.html;
      http://www.tdi.texas.gov/news/2015/documents/150706.docx;
      http://www.tdi.texas.gov/news/2015/documents/150706s.docx;
      https://www.texasattorneygeneral.gov/files/epress/files/2015/Preliminar
      y_Approval_Order.pdf;
      https://www.texasattorneygeneral.gov/files/epress/files/2015/SF-
      Final.pdf

  It is ordered on this the 7th day of July, 2003.



  Before Justices __________________________.